Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a control circuit” in claim 1,
“a first control driver” in claim 5,
“a second control driver” in claim 5, and
“a display region” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the amount of current” (line 5).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “amount of current.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al (US 2004/0070557 A1).

Regarding claim 1, Asano discloses a display device comprising: 
pixel circuits [e.g., Fig. 1: 11] in a plurality of rows; and 
a control circuit [e.g., Fig. 1: 12, 14], 
wherein each pixel circuit of the pixel circuits in the plurality of rows includes: 
a driving transistor [e.g., Fig. 8: 22] that controls the amount of current into a light-emitting element [e.g., Fig. 8: 20]; 
a light-emission control switch transistor [e.g., Fig. 8: 24] that switches between on and off of current supply to the light-emitting element;
 a storage capacitor part with a first capacitor [e.g., Fig. 8: 26] and a second capacitor [e.g., Fig. 8: 27] connected in series from a power supply line [e.g., Fig. 8: VCC1]; 
a threshold compensation switch transistor [e.g., Fig. 8: 23] for applying a threshold compensation voltage to the storage capacitor part; and 
a data signal switch transistor [e.g., Fig. 8: 21] for applying a data signal [e.g., Figs. 3, 8: Data] to the storage capacitor part, 
the light-emission control switch transistor [e.g., Fig. 8: 24 =  p-channel] and the threshold compensation switch transistor [e.g., Fig. 8: 23 =  n-channel] are transistors having different conductivity types (e.g., see Paragraph 92), 
a gate potential at the light-emission control switch transistor and a gate potential at the threshold compensation switch transistor are controlled using a first control signal [e.g., Figs. 3, 8: Scan2], 
a gate potential at the data signal switch transistor is controlled using a second control signal [e.g., Figs. 3, 8: Scan1], 
a gate potential at the driving transistor is controlled using a storage voltage at the storage capacitor part, 
the control circuit selects the plurality of rows sequentially (e.g., see Fig. 3), 
in a selected one of the rows, the light-emission control switch transistor is maintained off and the threshold compensation switch transistor is maintained on using the first control signal, and the data signal switch transistor is maintained off using the second control signal in a first period [e.g., Fig. 3: compensate(i)], 
in the selected row, the light-emission control switch transistor is maintained on and the threshold compensation switch transistor is maintained off using the first control signal, and the data signal switch transistor is maintained on using the second control signal in a second period [e.g., Fig. 3: write(i)/2] after the first period, and 
the first period is three times or more greater than the second period (e.g., see Paragraph 75)
(e.g., see also Paragraphs 59-95).

Regarding claim 3, Asano discloses a time difference exists between time of end [e.g., Fig. 3: end of compensate(i)] of the first period and time of start [e.g., Fig. 3: start of the 2nd half of write(i)] of the second period (e.g., see Paragraphs 68-76).

Regarding claim 4, Asano discloses a time difference exists between time of end of the second period [e.g., Fig. 3: end of write(i)] and time of end of the first period in a next row [e.g., Fig. 3: end of compensate(i+2)]  (e.g., see Paragraphs 68-76).

Regarding claim 7, Asano discloses each of the pixel circuits includes 
a first threshold compensation switch transistor [e.g., Fig. 8: 25] and 
a second threshold compensation switch transistor [e.g., Fig. 8: 23] including the threshold compensation switch transistor, 
the first threshold compensation switch transistor and the second threshold compensation switch transistor have the same conductivity type and are controlled using the first control signal (e.g., see Paragraph 92), 
the storage capacitor part includes a first capacitor [e.g., Fig. 8: 26] and a second capacitor connected [e.g., Fig. 8: 27] in series between a power supply line [e.g., Fig. 8: VCC1] for transmitting a power supply potential [e.g., Fig. 8: VCC1] and the gate of the driving transistor, 
the first threshold compensation switch transistor in an on state supplies a reference potential [e.g., Fig. 8: VCC3] to a node between the first capacitor and the second capacitor, 
the second threshold compensation switch transistor in an on state connects the gate and the drain of the driving transistor to each other, and 
the data signal switch transistor in an on state supplies the data signal to the node between the first capacitor and the second capacitor (e.g., see Paragraphs 92-95).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2004/0070557 A1) in view of Han (US 2014/0139502 A1).

Regarding claim 2, Asano doesn’t appear to expressly disclose an oxide semiconductor thin film transistor, as instantly claimed.
However, Han discloses a threshold compensation switch transistor [e.g., Fig. 3: TR13] is an oxide semiconductor thin film transistor, and a driving transistor [e.g., Fig. 3: TR12] is a low-temperature polysilicon thin film transistor (e.g., see Paragraph 102).
Asano and Han are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Han’s thin film transistor structures to form Asano’s transistors, so as to provide a structure that is appropriate for enlargement of a high-resolution display panel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2004/0070557 A1) in view of Maekawa et al (US 2010/0134388 A1).

Regarding claim 5, Asano doesn’t appear to expressly disclose a first control driver and a second control driver are arranged on opposite sides across a display region, as instantly claimed.
However, Maekawa discloses the control circuit includes: 
a first control driver [e.g., Fig. 1: SR1] that outputs the first control signal [e.g., Fig. 1: DSR]; and 
a second control driver [e.g., Fig. 1: SR2, SR3]  that outputs the second control signal [e.g., Fig. 1: PSR, OSR], and 
the first control driver and the second control driver are arranged on opposite sides across a display region [e.g., Fig. 1: PA] (e.g., see Paragraphs 32-35).
Asano and Maekawa are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Maekawa’s opposing control drivers to form Asano’s control circuit, so as to suppress variation in drive current.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2004/0070557 A1) in view of Xiao et al (US 2020/0027402 A1).

Regarding claim 6, Asano doesn’t appear to expressly disclose a reset switch transistor, as instantly claimed.
However, Xiao discloses each pixel circuit of the pixel circuits in the plurality of rows further includes a reset switch transistor [e.g., Fig. 7: T3] for applying a reset potential [e.g., Fig. 7: Vinit] to the light-emitting element [e.g., Fig. 7: L], 
the reset switch transistor has a conductivity type same as that of the threshold compensation switch transistor [e.g., Fig. 7: T2], and 
the reset switch transistor is turned on and off using the first control signal [e.g., Fig. 7: RST] (e.g., see Paragraphs 81-98).
Asano and Xiao are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Xiao’s reset switch transistor with Asano’s pixel circuit, so as to prevent uneven overall brightness of the display device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2004/0070557 A1.

Regarding claim 8, Asano discloses each of the pixel circuits includes 
a first threshold compensation switch transistor [e.g., Fig. 8: 25] and 
a second threshold compensation switch transistor [e.g., Fig. 8: 23] including the threshold compensation switch transistor, 
the first threshold compensation switch transistor and the second threshold compensation switch transistor have the same conductivity type and are controlled using the first control signal (e.g., see Paragraph 92), and 
the second threshold compensation switch transistor in an on state connects the gate and the drain of the driving transistor to each other (e.g., see Paragraphs 92-95).

Asano doesn’t appear to expressly disclose this pixel embodiment includes a first capacitor and a second capacitor connected in series between a power supply line for transmitting a power supply potential and both of a source/drain of the first threshold compensation switch transistor and a source/drain of the data signal switch transistor, as instantly claimed.
However, Asano discloses another pixel embodiment [e.g., Fig. 2] wherein the storage capacitor part includes a first capacitor [e.g., Fig. 2: 26] and a second capacitor [e.g., Fig. 2: 27] connected in series between a power supply line [e.g., Fig. 2: VCC1] for transmitting a power supply potential [e.g., Fig. 2: VCC1] and both of a source/drain of the first threshold compensation switch transistor [e.g., Fig. 2: 25] and a source/drain of the data signal switch transistor [e.g., Fig. 2: 21], 
the driving transistor [e.g., Fig. 2: 22] has a gate to which a potential at a node between the first capacitor and the second capacitor is applied (e.g., see Paragraphs 63-76).
Asano’s pixel embodiments are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Asano’s Fig. 2 storage capacitor part to form Asano’s Fig. 8 storage capacitor part, because the substitution of Asano’s Fig. 2 storage capacitor part for Asano’s Fig. 8 storage capacitor part would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al (US 2004/0070557 A1) in view of Maekawa et al (US 2010/0134388 A1) and Xiao et al (US 2020/0027402 A1).

Regarding claim 9, Asano discloses each of the pixel circuits includes 
a first threshold compensation switch transistor [e.g., Fig. 8: 25] and 
a second threshold compensation switch transistor [e.g., Fig. 8: 23] including the threshold compensation switch transistor, 
the first threshold compensation switch transistor and the second threshold compensation switch transistor have the same conductivity type and are controlled using the first control signal (e.g., see Paragraph 92), 
the storage capacitor part includes a first capacitor [e.g., Fig. 8: 26] and a second capacitor [e.g., Fig. 8: 27] connected in series between a power supply line [e.g., Fig. 8: VCC1] for transmitting a first power supply potential [e.g., Fig. 8: VCC1] and the gate of the driving transistor, 
the first threshold compensation switch transistor in an on state supplies a reference potential [e.g., Fig. 8: VCC3] to a node between the storage capacitor part and the gate of the driving transistor, 
the data signal switch transistor in an on state supplies the data signal to the node between the storage capacitor part and the gate of the driving transistor (e.g., see Paragraph 71).

Asano doesn’t appear to expressly disclose a potential at a node between the first capacitor and the second capacitor is applied to one of a source and a drain of the driving transistor, as instantly claimed.
However, Maekawa discloses each of the pixel circuits includes 
a first threshold compensation switch transistor [e.g., Fig. 2: 10A] and 
a storage capacitor part includes a first capacitor [e.g., Fig. 2: 10C] and a second capacitor [e.g., Fig. 2: 10B] connected in series between a power supply line [e.g., Fig. 2: VCC] for transmitting a first power supply potential [e.g., Fig. 2: VCC] and the gate of a driving transistor [e.g., Fig. 2: 10D], 
a potential at a node between the first capacitor and the second capacitor is applied to one of a source and a drain of the driving transistor, and
the first threshold compensation switch transistor in an on state supplies a reference potential [e.g., Fig. 2: DTC] to a node between the storage capacitor part and the gate of the driving transistor (e.g., see Paragraphs 35-40).
Asano and Maekawa are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Maekawa’s storage capacitor part to form Asano’s storage capacitor part, because the substitution of Maekawa’s storage capacitor part for Asano’s storage capacitor part would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Asano doesn’t appear to expressly disclose the second threshold compensation switch transistor in an on state applies a second power supply potential to the other of the source and the drain of the driving transistor, as instantly claimed.
However, Xiao discloses a second threshold compensation switch transistor [e.g., Fig. 7: T3] in an on state applies a second power supply potential [e.g., Fig. 7: Vinit] to the other of the source and the drain of the driving transistor [e.g., Fig. 7: TD] (e.g., see Fig. 8, Paragraphs 81-98).
Asano, Maekawa and Xiao are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Xiao’s second threshold compensation switch transistor with Asano’s and Maekawa’s combined pixel circuit, so as to prevent uneven overall brightness of the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to a display device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
15 July 2022